OPINION OF THE COURT — by the
Hon. Chief Justice TURNER
Two grounds are laid by the complainant, Freeman Ford, in his bill, by which he seeks a new trial at law:
1. That the verdict at law, obtained against him by Celia Ford, is fraudulent, unjust and oppressive.
2. That the complainant was prevented from making his defence at law, by accident, unmixed with negligence.
The account filed is novel, on its face. It is very unusual to see a suit on an account for boarding slaves. They are generally considered an article of profit to the owner.
The item for negro hire is also a singular one. It would seem that Mrs. Ford hired to Freeman Ford a valuable negro man, for about nine years in succession, and no credit given for any part of the hire.
S. M. Grayson, Esqr., solicitor for 'complainant;
,G. W. Smyth, R. W. Webber, and S. B. Marsh, Esqrs., for defendant.
How these things may turn out, on a trial before a jury, we know noh' When the jury shall hear the witnesses on both sides, they will be able to decide between the parties.
We think the complainant is entitled to a new trial at law, inasmuch as ■it appears to the court, that he has not been heard on the former trial; that ■he has a good defence, and was prevented from making it, and from moving for a new trial, by accident, being absent from the state at the time, ■and his counsel likewise; that he did not know of the absence of his counsel, until after the judgment at law, and his attorney testifies that he was prevented from getting to court, inconsequence of the ice in the Ohio river, he having gone on business from the state, with the intention of returning and attending the trial of this cause.
The decree of the chancellor is affirmed.
Judges Nicholson, Montgomery, Smith and Huston concur.